Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole and in light of the specification, claims 1, 8-10 allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1:
Lane et al. (US20110009241, Lane) shows a system for reconstructing a VR avatar with full body pose from a participant comprising:
an inside-out tracked (e.g., self-referencing body tracking system) HMD (fig. 22, el. 2202) that is to be worn by the participant (¶ [0136]);
a left-hand controller  (e.g., sensors disposed at the right and left hands and/or wrists) to be held by a left hand of the participant (¶ [0075]) that produces position data of the left hand of the participant (¶ [0057], [0090]) (e.g., the position of one or more parts of the user’s body may be determined; processing raw data received from the one or more sensors to determine the current body posture state of the user given sensor data representing the position of the user’s hands);
a right-hand controller (e.g., sensors disposed at the right and left hands and/or wrists) to be held by a right hand of the participant (¶ [0075]) that produces position data of the right hand of the participant (¶ [0057], [0090]) (e.g., the position of one or more parts of the user’s body may be determined; processing raw data received from the one or more sensors to determine the current body posture state of the user given sensor data representing the position of the user’s hands);
a right tracker worn on a right foot or right ankle of the participant (¶ [0075]) (e.g., sensors disposed at the left and right feet and/or ankles and of the user's);

a communication network in communication with the left-hand controller and the right-hand controller and the right tracker and the left tracker and the motion capture suit and the motion capture unit (¶ [0076]) (e.g., a microcontroller 218 at the waist and/or secondary receiver may receive such data and communicate the combined data to the PC 212);
and a server computer in communication with the network that constructs a full body pose of the participant using real time data from only the right-hand controller and left-hand controller and right tracker and left tracker and HMD and from previously stored data about motion of the participant (¶ [0090], [0091], [0142], [0096]) (e.g., determine the current body posture state of the user given sensor data representing the position and orientation of the user hands, feet, head and waist to control the movement and posture of an avatar in a virtual environment such as a game; users can network into games being played at a health club or fitness center; data may be routed directly from the locomotion control logic 58 to the animation controller 60 to directly control the animation associated with a specific character; alternatively, animation logic block 800 may use data obtained from the locomotion control logic 58 to select a desired animation to play from the animation key frame data store 802 and calculate position and orientation transform values for the avatar ),
the right tracker has a 6 degree of freedom IMU to produce tracked data from the right foot and a wireless transmitter which transmits the tracked data to the server computer through the communications network, the 6 degree of freedom are 3 of orientation and 3 degree of acceleration in an X, Y Z coordinate system, and the left tracker has an imu (¶ [0040], [0078]) (e.g., receiving as inputs acceleration and orientation data from inertial sensors to control the movement and actions of animated objects in computer games, 3D simulations and immersive virtual reality applications),


the right tracker has a foot pressure tracking insole that is worn underneath the right foot, the foot pressure tracking insole produces pressure data which is provided to the microprocessor, and the left tracker has a foot pressure tracking insole that is worn underneath the left foot (¶ [0077]) (e.g., placing inserts containing the force sensitive resistors –FSRs-- into overshoes, directly into the user's shoes or under the user's feet to track foot forces at the toe and heel),
the right tracker includes a proximity sensor which measures time-varying distance between the right foot and a floor upon which the participant is walking (¶ [0116]) (e.g., determining step frequency, step height, and the fraction of time that both feet are planted on a ground surface), 
the server computer receives input that includes position and orientation of each of the HMD (¶ [0136]), the left-hand controller and the right hand controller, gyroscopic orientation and accelerometer data from the IMU of the right tracker and left tracker, and four pressure values of the right foot and the left foot from the foot pressure tracking insole of the right tracker and the left tracker (¶ [0090]) (e.g., determining the current body posture state of the user given sensor data representing the position and orientation of the user hands, feet, head and waist).
Lane fails to specifically show: six pressure values of the right foot and the left foot from the foot pressure tracking insole of the right tracker and the left tracker.

However, neither Lane nor Chen teach:
the server computer receives a total number of input scalar values of 42, where six scalar values are for the position and orientation of the HMD and for each of the right-hand controller and the left-hand controller, six from each of the IMU of the right tracker and left tracker, and six for each of the foot pressure tracking insole of the right tracker and the left tracker, the server computer produces a body pose output of the participant from the 42 input scalar values.
Claims 8-10:
These claims are dependent upon claim 1, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/25/2022